Citation Nr: 0721424	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Department of Veterans 
Affairs (VA) benefits based on the character of discharge 
from active duty from June 1968 to October 1969 as a bar to 
VA benefits. 

2.  Whether the character of the appellant's discharge is a 
bar to VA benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The appellant served on active duty from June 1968 to October 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision of the Roanoke, Virginia, 
VA Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC in March 2006.

In the August 2006 supplemental statement of the case (SSOC) 
the RO determined that new and material evidence had been 
submitted and adjudicated the claim of whether the 
appellant's character of discharge is a bar to VA benefits on 
the merits.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).  However, notwithstanding the fact that the RO 
adjudicated this claim de novo, in light of the March 1988 
Board denial the Board has a legal duty to consider the issue 
of new and material evidence as a threshold matter before an 
adjudication of a claim on the merits.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  The Board has therefore 
rephrased the issues as noted on the cover page of this 
decision.  


FINDINGS OF FACT

1.  In a March 1988 decision, the Board denied the 
appellant's claim of entitlement to VA benefits based on the 
character of discharge from active duty from June 1968 to 
October 1969.  

2.  The evidence added to the record since March 1988, 
includes lay statements, and provides a reasonable 
possibility of substantiating the claim regarding the 
character of the appellant's discharge from service. 

3.  During his period of service, the appellant underwent 
three Article 15 proceedings within five months.  He was also 
cited for habitual shirking of duties despite repeated 
counseling.  

4.  The appellant's offenses committed during service were 
not minor and were willful and persistent.

5.  The appellant was not insane at the time of the 
commission of the offenses that resulted in his discharge 
under conditions other than honorable. 


CONCLUSIONS OF LAW

1.  The March 1988 Board decision is final.  Evidence 
received since the March 1988 Board decision is new and 
material and the claim regarding the character of the 
appellant's discharge from service is reopened.  38 U.S.C.A. 
§§ 5108, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 
(2006).

2.  The appellant's character of discharge from service is a 
bar to VA benefits based on service from June 1968 to October 
1969.  38 U.S.C.A. §§ 101(2), 5103(a), 5103A, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.102 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 38 
C.F.R. § 3.159(b), the notification should also include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously denied 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letter dated in May 
2006.  By means of that letter and other documents, the RO 
informed the appellant of the types of evidence needed in 
order to reopen his claim with respect to the issue of 
whether the character of the appellant's discharge is a bar 
to VA benefits.  The RO has essentially advised the appellant 
of the basis for the previous denial of the claim.  VA has 
also informed the appellant of the types of evidence 
necessary to establish such claims, including what would 
constitute both "new" and "material" evidence to reopen the 
previously denied claim, the division of responsibility 
between the appellant and VA for obtaining the required 
evidence; and VA requested that the appellant provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Further, as reflected in statements submitted, the appellant 
and his representative have shown that they have actual 
knowledge of the criteria for granting the claim regarding 
the issue of whether the character of the appellant's 
discharge is a bar to VA benefits.

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119- 
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claim in statements.  
The claim was subsequently readjudicated and the appellant 
was provided a supplemental statement of the case in August 
2006.  Under these circumstances, the Board determines that 
the notification requirements of the VCAA have been 
satisfied.  Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service medical records, and post-service private 
medical records, and other pertinent documents discussed 
below.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim.

II.  Application to Reopen Claim Based on New and Material 
Evidence

When an issue has been previously denied by the Board, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 U.S.C.A. § 5108, however, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to the claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the appellant's claim to reopen was 
initiated in September 2002, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitted which is sufficient to reopen a claim, as 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In addition, VA is 
required to first review the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis for 
its newness and materiality.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In this case, the last final disallowance was 
the March 1988 Board decision.

The evidence submitted since March 1998 includes multiple 
statements from people who know the appellant - his mother, 
his reverend, a fellow serviceman and his case manager - 
attesting to his character.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
as it addresses the question of whether the appellant's in-
service infractions should be considered willful and 
persistent.  Therefore, this evidence "contributes to a more 
complete picture" of the appellant's in-service behavior and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  Therefore, the claim is 
reopened.

III.  Whether the Character of the Appellant's Discharge is a 
Bar to VA Benefits

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of the U.S. Code defines a "veteran" as, inter 
alia, a person "who was discharged or released [from service] 
under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2).  A claimant receiving a discharge under other than 
honorable conditions may be considered to have been 
discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2006).

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  The 
provisions of 38 C.F.R. § 3.12(d) provide that a discharge or 
release because of one of the following offenses is 
considered to have been issued under dishonorable conditions: 
acceptance of undesirable discharge in lieu of trial by 
general court-martial; mutiny or spying; offense involving 
moral turpitude (this includes, generally, conviction of a 
felony); willful and persistent misconduct; and homosexual 
acts involving aggravating circumstances and other factors 
affecting the performance of duty.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a) (2006), 
definition of insanity, an insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(b) provides when a rating agency is concerned 
with determining whether a appellant was insane at the time 
he committed an offense leading to his court-martial, 
discharge or resignation (38 U.S.C. § 5303(b)), it will base 
its decision on all the evidence procurable relating to the 
period involved, and apply the definition in paragraph (a) of 
this section.

The appellant asserts that the character of his discharge 
should not be a bar to his receipt of VA benefits.  He 
reported that he started using drugs in Vietnam and believes 
that his discharge should be upgraded to honorable because he 
served his country in a time of war as a teenager, and 
because he suffered mentally and physically.  

Personnel records reflect that the appellant underwent three 
Article 15 proceedings within five months.  He received his 
first Article 15 in February 1969 for being in a Vietnam 
village without authorization.  He forfeited one month of 
pay.  The second Article 15 was in June 1969 because he 
failed to obey a lawful general regulation.  He was 
apprehended by the military police in an off-limits area.  As 
a result of the offense, the appellant was reduced from the 
grade of PFC to Private E2 and forfeited a month of pay.  The 
third Article 15 was for being in a village designated as an 
off-limits area without permission in July 1969.  The 
appellant was reduced to the rank of Private E1.  He 
forfeited two months of pay and was assigned extra duties for 
45 days.  

Later in July 1969, the appellant underwent a psychiatric 
evaluation by the service department for the purpose of 
potential incorporation in proceedings by a Board of 
Officers.  The examining physician determined that the 
appellant was mentally responsible, able to distinguish right 
from wrong and to adhere to the right, and met the 
psychiatric standards to be retained in the service.  It was 
noted that the appellant had functioned poorly in the 
service.  Reportedly, he had constantly violated rules and 
regulations and had no motivation to change.  He did not 
appear "rehabilitatible."  It was noted that he had similar 
poor behavior prior to service which included being kicked 
out of school in the ninth grade and multiple problems with 
the law.  Psychiatric evaluation revealed no evidence of 
psychosis or neurosis.  The appellant was considered to be 
unsuitable for the service due to his longstanding character 
disorder - antisocial personality.  

In August 1969, the appellant's commanding officer 
recommended that he be required to appear before a Board of 
Officers and further recommended that he be given an 
undesirable discharge.  In support of the recommendation, it 
was noted that the appellant's habits and character traits 
were manifested by repeated commission of petty offenses and 
habitual shirking of his duties.  Since early in December 
1968, it was noted that he had been assigned duties as a 
truck driver, scout observer and tank loader. The duty 
assignments were considered to be commensurate with the 
appellant's training and ability, and were served under 
different superior officers and noncommissioned officers.  In 
each instance, according to the commanding officer, the 
appellant's performance of duty had been unsatisfactory.  He 
had been counseled on a number of occasions between December 
1968 and July 1969.  His conduct and efficiency ratings were 
good or excellent through October 1968, and were considered 
to have been unsatisfactory since December 1968.  

The appellant received a dishonorable discharge from service 
in September 1969, under conditions other than honorable, 
because of willful and persistent misconduct. 

In support of his claim, the appellant has submitted 
statements from people who know him attesting to his 
character.  According to D.C., a fellow serviceman who served 
with him in Vietnam, the appellant did things that he knew 
were not right, but he was very dedicated to his country and 
fellow man.  In a May 2006 statement, the appellant's 
reverend indicated that he had been a faithful member of the 
local church since 1981 and that he had strong beliefs and 
character.  In another statement that month, the appellant's 
mother stated that he served his country and was injured 
somehow.  

In a May 2006 statement, a case manager at a Central Virginia 
Community Services reported that the appellant had a severe 
reaction to combat when he went to Vietnam.  It was noted 
that he was diagnosed with paranoid schizophrenia in the late 
1970's and that he was currently receiving treatment for this 
condition.  

Following a review of the above evidence, the Board finds 
that the appellant's service administrative records contain 
evidence demonstrating a willful and persistent course of 
behavior that can only be labeled as misconduct.  
Documentation indicates that the appellant received non-
judicial punishment for three offenses during a five-month 
period.  In addition, after being assigned duties in Vietnam 
late in 1968, the appellant's conduct and efficiency were 
considered unsatisfactory.  He was cited by his commanding 
officer for habitual shirking of duties despite repeated 
counseling over an extended period of time.  The Board finds 
that the appellant's actions cannot reasonably be described 
as either isolated or infrequent.  As such, it is found that 
the appellant does not fall within the exception for a 
"discharge because of a minor offense" as provided by 38 
C.F.R. § 3.12(d)(4).  In regard to the minor-offense 
exception noted above, the Court in Stringham v. Brown, 8 
Vet. App. 445, 448 (1995), determined that "offenses that 
would interfere with [the] appellant's military duties, 
indeed preclude their performance...could not constitute a 
minor offense."  As such, the Board finds in this case that 
the appellant's misconduct, which necessitated three Article 
15 proceedings, is the type of offense that would interfere 
with his military duties, and indeed preclude his 
performance.  Therefore, these offenses cannot constitute a 
minor offense.  Id.; see also Cropper v. Brown, 6 Vet. App. 
450, 452-453 (1994).  Consequently, his discharge must be 
considered as having been under dishonorable conditions.  
Accordingly, law precludes payment of VA compensation 
benefits.  38 C.F.R. § 3.12(a).

The appellant has provided extensive correspondence and 
statements in the record of mitigating circumstances for his 
behavior.  He has claimed the existence of extenuating 
circumstances, namely, drug use while in Vietnam.  Insofar as 
the appellant feels that his drug use explains his behavior, 
the Board notes that the law governing veteran's benefits 
states that no compensation shall be paid if a disability is 
a result of the disabled person's own abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (2006).

In addition, the Board finds that the evidence clearly shows 
a pattern of behavior that constituted willful and persistent 
misconduct at the time that he committed the acts that lead 
to his discharge.  Such misconduct precludes a finding that 
he had honest, faithful and meritorious service that VA 
benefits are intended to reward.  In particular, the Board 
believes that the record clearly shows that the appellant's 
disciplinary infractions were the type of offenses that 
precluded him from performing his military duties.  

The Board also observes that the appellant has not 
specifically asserted that he was insane at the time of the 
commission of the in-service offenses.  As noted previously, 
the applicable regulation provides an exception to the bar to 
benefits only if the individual was insane at the time of the 
offense caused the discharge.  38 U.S.C.A. § 5303; 38 C.F.R. 
§ 3.12(b).

While the evidence indicates that the appellant currently 
suffers from a psychiatric condition, paranoid schizophrenia, 
it clearly does not reflect that the appellant met the 
definition of insanity under 38 C.F.R. § 3.354(a) during 
service, particularly during the time frame that he committed 
the offenses that led to his other than honorable discharge.  
Therefore, there is no credible evidence in service or post 
service that the appellant suffered from insanity due to a 
disease, or that he did not know or understand the nature or 
consequences of his acts or that what he was doing was wrong.  
Zang v. Brown, 8 Vet. App. 246, 254 (1995); VAOPGCPREC 20- 
97.

Under these circumstances, the Board must find that the 
character of the appellant's discharge was under less than 
honorable conditions based on the evidence of record.  As a 
result, he is not eligible for VA compensation benefits as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001).

The Board has also considered the doctrine of giving the 
benefit of the doubt to the appellant under Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102, but does not find the evidence 
is of such approximate balance as to warrant its application.  
Rather, the Board finds that the preponderance of the 
evidence is against the claim.




ORDER

New and material evidence having been received, the claim of 
entitlement to VA benefits based on the character of the 
appellant's discharge from active duty from June 1968 to 
October 1969 as a bar to VA benefits is reopened; to this 
extent, the appeal is granted..

The character of the appellant's discharge from service from 
June 1968 to October 1969 constitutes a bar to the payment of 
VA compensation benefits; the appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


